TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                         JUDGMENT RENDERED AUGUST 9, 2013



                                      NO. 03-12-00577-CV


 Appellants, Lewis S. Christian, Jr.; Mark E. Morgan, Sr.; and South Texas Urgent Care
          Center Corp.// Cross-Appellant, Monroe Medical Management, Inc.

                                                 v.

  Appellee, Monroe Medical Management, Inc.// Cross-Appellees, Lewis S. Christian, Jr.;
            Mark E. Morgan, Sr.; and South Texas Urgent Care Center Corp.




          APPEAL FROM 353RD DISTRICT COURT OF TRAVIS COUNTY
              BEFORE JUSTICES PURYEAR, ROSE, AND GOODWIN
       DISMISSED ON JOINT MOTION IN PART; DISMISSED FOR WANT OF
             PROSECUTION IN PART -- OPINION BY JUSTICE ROSE


THIS DAY came to be submitted Lewis S. Christian, Jr. and Monroe Medical Management

Inc.’s joint agreed motion to dismiss the appeal in the above cause, and the Court having fully

considered said motion is of the opinion that same should be granted. IT IS THEREFORE

ordered that said motion is granted and that the appeal as to them is dismissed. Additionally,

Mark E. Morgan, Sr. and South Texas Urgent Care Center Corp. have failed to file a brief, and,

accordingly, have failed to prosecute the appeal. IT IS THEREFORE ordered that the appeal

as to Mark E. Morgan, Sr. and South Texas Urgent Care Center Corp. is dismissed for want of

prosecution. It is FURTHER ordered that each party shall pay the costs of the appeal incurred

by that party, both in this Court and the court below, and that this decision be certified below for

observance.